Case 1:19-cv-04607-RLY-TAB Document 12 Filed 12/09/19 Page 1 of 2 PageID #: 34



                   IN THE UNITED STATES DISTRICT COURT
                          Southern District of Indiana
                             Indianapolis Division


CHANDLER TWO HUNTER BEACH, )
                                 )
            Plaintiff,           )
                                 ) Case No. 1:19-CV-04607-RLY-TAB
       v.                        )
                                 )
                                 )
CITY OF CARMEL POLICE            )
DEPARTMENT, CITY OF CARMEL, a )
Municipality, and ADAM THEIS, an )
Individual;                      )
            Defendants.          )

  NOTICE OF DEFENDANTS, CITY OF CARMEL POLIC DEPARTMENT, CITY
   OF CARMEL, A MUNCIIPALITY, AND ADAM THEIS, AN INDIVIDUAL’S,
              AUTOMATIC INITIAL EXTENSION OF TIME

      Pursuant to Local Rule 6.1, Defendants, City of Carmel Police Department,

City of Carmel, a Municipality, and Adam Theis, an Individual, notify the Court

that the time period to file their Answer to Plaintiff’s Complaint is enlarged and, in

support thereof, state as follows:

      1.     That Plaintiff filed his Complaint on November 19, 2019.

      2.     Defendant Adam Theis was served on November 25, 2019 and

             Defendants, City of Carmel Police Department and the City of Carmel

             were served on November 26, 2019 making their answers due

             December 16, 2019 and December 19, 2019 respectively.

      3.     That with Defendants’ automatic extension of time of twenty-eight

             (28) days to respond to Plaintiff’s Complaint will now be January 13,

             2020.
Case 1:19-cv-04607-RLY-TAB Document 12 Filed 12/09/19 Page 2 of 2 PageID #: 35



      3.    That on December 6, 2019, the office for the undersigned counsel

contacted counsel for the Plaintiff who stated that there was no objection to our

request for this extension.

      4.    That said extension does not interfere with any Case Management

Plan, scheduled hearings or other case deadlines.


                                       Respectfully submitted,

                                       TRAVELERS STAFF COUNSEL OFFICE


                                 By:   /s/ Aimee Rivera Cole
                                       Aimee Rivera Cole, #24669-45

                              CERTIFICATE OF SERVICE


      The undersigned certifies that on the 9th day of December, 2019, a copy of

this document was filed electronically, with a copy automatically served via the

Court’s CM/ECF system upon all counsel of record.


Julie A. Camden
Camden & Meridew PC
10412 Allisonville Road, Suite 200
Fishers, IN 46038

                                       By:   /s/ Aimee Rivera Cole
                                             Aimee Rivera Cole, #24669-45


TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325
Indianapolis, IN 46240
PH (317) 818-5123
FX (317) 818-5124
arcole@travelers.com
                                         2
